HLtiCOi'Y




                       THE SUPREME COURT OF TEXAS
                       Post Office Box 12248
                       Austin, Texas 78711
                                                                         (512)463-1312




                                     December 23, 2014

Attorney General Gregory W. Abbott             Mr. Elliott Williams
Attorney General of Texas                      TDCJ NO. 481914
P.O. Box 12548, MC 059                         2661 FM 2054, Coffield Unit
Austin, TX 78701                               Tennessee Colony, TX 75884

RE:     Case Number:   14-1079
        Court of Appeals Number: 12-14-00320-CV
        Trial Court Number: XXX-XX-XXXX


Style: ELLIOTT WILLIAMS
        v.

        TEXAS DEPARTMENT OF CRIMINAL JUSTICE


Dear Counsel:


        Today the Supreme Court of Texas issued the enclosed order in the above-referenced
case.


                                                  Sincerely,


                                                  Blake A. Hawthorne, Clerk

                                                  by Melinda Schiera, Deputy Clerk

cc:      Ms. Cathy S. Lusk (DELIVERED VIA E-MAIL)
         Ms. Janice Staples
                                                                                       MLI: COPY




                IN THE SUPREME COURT OF TEXAS



                                           No. 14-1079




                                ELLIOTT WILLIAMS, RELATOR
                                                v.


            TEXAS DEPARTMENT OF CRIMINAL JUSTICE, Real Party in Interest


                              On Petition for Writ of Mandamus




                                             ORDER


       1.       The Motion for Extension of Time to file the Petition for Review filed on December
19, 2014, is ABATED. This case is removed from the Court's active docket. It is the parties'
responsibility to immediately notify the Court once the Court of Appeals' decision is final. See
TEX. R. APP. P. 53.7(a).


       Done at the City of Austin, this 23rd day of December, 2014.



                                                     Blake A. Hawthorne, Clerk
                                                     Supreme Court of Texas


                                                     By Melinda Schiera, Deputy Clerk